 



                   August 7, 2006
Ms. Susan M. Suver
18 Gloria Lane
Huntington, NY 11743

         
 
  Re:   Modifications to March 1, 2004 Employment Agreement and Release

Dear Sue:
     The purpose of this letter agreement (this “Agreement”) is to document
certain changes we have agreed to make to your employment agreement with Arrow
Electronics, Inc. (“Arrow”) dated March 1, 2004 (“2004 Agreement”) for the
purpose of amending and/or clarifying certain provisions of the 2004 Agreement
and making certain changes necessary to the bring the 2004 Agreement into
compliance with section 409A of the Internal Revenue Code. Accordingly,
notwithstanding any provision of the 2004 Agreement to the contrary:

  1.   June 30, 2006 will be treated as your last day of active work for Arrow
(you will not be required to be present in the Arrow offices after June 8,
2006), and commencing on July 1, 2006 and ending on the earlier of (a) March 15,
2007 and (b) the day you begin employment (including self-employment) for a
person or entity other than Arrow, you will be on inactive or “RA” status. The
period during which you are on RA status described in this paragraph 1 will be
referred to herein as your “RA Period.”     2.   Your active participation in
the Arrow 401(k) Plan, the Arrow ESOP and the Arrow SERP will end on June 30,
2006, and, except as provided below with respect to the SERP, you will earn no
vesting service and no additional benefits under those plans after June 30,
2006. For purposes of receiving a distribution of your vested account balance
under the 401(k) Plan or ESOP, June 30, 2006 will be the date of your severance
from service with Arrow. Under the terms of the SERP, you will not be vested in
your SERP benefit by June 30, 2006 (and would not have been vested in your SERP
benefit even had you remained employed during the whole of the term of the 2004
Agreement). However, in

 



--------------------------------------------------------------------------------



 



      consideration of the terms of this Agreement, Arrow will make a lump-sum
payment to you on March 15, 2007 in the amount of $50,000.

  3.   You will remain covered by the Arrow medical plan during your RA Period
under the same terms and conditions as an active employee. At the end of the RA
Period you will be entitled to continuation of medical coverage for you and your
eligible dependents under the plan’s COBRA provisions, at your own expense
except that Arrow will pay to you as part of the lump sum payment to be made to
you on March 15, 2007 as described below, the amount of $13,008 in respect of
the cost that would have been incurred by Arrow in maintaining your current
family medical coverage during the period March 16, 2007 to February 29, 2008.
Your participation in all other welfare benefit and fringe benefit plans,
programs and arrangements of Arrow will end on June 30, 2006, subject to any
right you may have under the terms of a plan to convert to individual coverage.
You will be entitled to disability benefits should you become “disabled” as
defined in the 2004 Agreement prior to February 29, 2008 on the same terms and
conditions (other than active employment) as an active employee who becomes
disabled, subject, in respect of any benefits payable for any period prior to
March 1, 2008, to an offset of the payments made to you hereunder in respect of
salary and bonus.     4.   In accordance with the terms of the 2004 Agreement,
any unvested Arrow nonqualified stock options, restricted stock and performance
shares granted to you prior to June 30, 2006 which would have vested prior to
February 29, 2008 will vest at June 30, 2006, subject to the receipt from you of
a check payable to Arrow in the amount of $3,731.48 to cover taxes due on your
restricted stock vest. For the avoidance of doubt, Schedule A attached hereto
shows the nonqualified stock options, restricted stock and performance shares
that will vest on June 30, 2006. Arrow hereby waives its right of first refusal
with respect to any vested restricted stock. Any stock options, restricted stock
and performance shares that remain unvested as of July 1, 2006 will be forfeited
as of that date. For purposes of the exerciseability of any Arrow vested
nonqualified stock options held by you at June 30, 2006, you will not be
considered to have terminated employment with Arrow until February 29, 2008 or
such earlier date as you request in writing in advance of such date if you
determine that such a shortened exerciseability period would be advantageous to
you under Internal Revenue Code section 409A final regulations or other
guidance. Accordingly, until such date, you will continue to be able to
exercise, any such vested nonqualified stock options you hold. After such date
any such options still outstanding and unexercised will be forfeited. Vested
Arrow performance shares will be paid out in accordance with their terms. No new
option, restricted stock or performance awards will be made to you after
June 30, 2006.

 



--------------------------------------------------------------------------------



 



  5.   Subject to paragraph 11 below, for each month (and part thereof) through
March 15, 2007 you will be paid, in accordance the Arrow’s regular pay cycle
schedule, a cash amount equal to your monthly salary in effect immediately
before the RA Period commenced. The balance of your salary for the period
March 16, 2007 through February 29, 2008 discounted at a rate of 5.5% per annum
will be paid to you in a lump sum of $252,627 on March 15, 2007. All payments of
compensation, benefits and any other amounts payable by the Company hereunder,
including for the avoidance of doubt the vesting of restricted shares, the
exercise of options and the payout of the performance shares, shall be subject
to all legally required and customary withholding. You will not be paid any car
allowance after June 30, 2006.     6.   Subject to paragraph 11 below you will
receive the following bonus amounts: (a) an amount equal to 83.33% of the bonus
payable to you under Arrow’s MICP for 2006, being comprised of 50% in respect of
the period January 1 – June 30, 2006 based on Arrow’s 2006 results and 33.33%
(being 2/3 of 50%) in respect of the period July 1 – December 31, 2006 based on
your target bonus for 2006 (the “Target Bonus”); (b) an amount equal to 66.66%
of the Target Bonus in respect of 2007; and (c) an amount equal to 11.11% of the
Target Bonus in respect of 2008. Such amounts will be paid to you in a lump sum
on March 15, 2007, provided you are still on RA status on December 31, 2006. The
amounts referred to in (b) and (c) above will be discounted from the dates such
bonuses would otherwise have been payable to you, being March 31, 2008 in
respect of the 2007 bonus and March 31, 2009 in respect of the 2008 bonus, at a
rate of 5.5% per annum, resulting in an aggregate payment on March 15, 2007 in
respect of the bonus periods referred to in (b) and (c) of $94,363. The amount
payable in respect of 2006 will depend on Arrow’s 2006 financial results. (Were
the 2006 corporate MICP to pay out at 100% of target, the 2006 payment would be
$112,496.)     7.   You received on August 1 a cash amount equal to your accrued
vacation through June 30, 2006 and your vacation accrual will cease as of
June 30, 2006.     8.   Your salary deferral for October – December 2004 under
the Arrow Deferred Compensation Plan (as adjusted for deemed investment
experience, less any amounts previously paid out at a scheduled withdrawal date)
will be paid to you at March 15, 2007. Any other amounts deferred by you under
the Arrow Deferred Compensation Plan, including amounts deferred in respect of
your 2004 bonus, (as adjusted for deemed investment experience, less any amounts
previously paid out at a scheduled withdrawal date) will be paid to you at
January 15, 2007 .

 



--------------------------------------------------------------------------------



 



  9.   Arrow agrees to pay the cost of outplacement consulting reasonably
incurred by you in seeking to find another comparable position of employment up
to an amount of $50,000. Such payment will be made against the receipt of
invoices from a reputable firm of outplacement consultants.     10.   You will
not be required to attend to Arrow’s business from and after June 8, 2006, but
you agree to be available to advise, consult and perform specific tasks from
time to time until the earlier of (a) February 29,2008 and (b) the day you begin
employment (including self-employment) for a person or entity other than Arrow,
at Arrow’s expense and reasonable request. Arrow does not anticipate that such
activities will require more than three days per month through May 1, 2007 or
more than one day per month thereafter. The indemnification provided under
paragraph 2(g) of the 2004 Agreement will apply in respect of any services
rendered by you pursuant to this paragraph 10. You and Arrow agree to reasonably
cooperate with each other as part of either party’s response to any inquiry,
investigation, audit, charge, demand or litigation against you or Arrow arising
out of any act or omission or alleged act or omission by you or Arrow during
your employment with Arrow.     11.   The change of control agreement dated
June 1, 2004 between you and Arrow shall terminate on June 30, 2006.     12.  
You hereby resign from all offices you hold at Arrow effective June 30, 2006.  
  13.   You and Arrow agree that neither of you will disclose or cause to be
disclosed any negative, adverse or derogatory comments or information about
Arrow or you, about any product or service provided by Arrow, or about Arrow’s
prospects for the future. Furthermore, you and Arrow represent that you and
Arrow have made no such communication to any public official, to any person
associated with the media, or to any other person or entity. You and Arrow each
acknowledge that each of you relies upon this representation in agreeing to
enter into this Agreement.     14.   If asked you may state that you have
resigned from Arrow and that you and Arrow have agreed to keep the terms of your
separation confidential. Otherwise, you agree that, as a condition of this
Agreement, you will not disclose or in any other manner communicate the terms
and provisions of this Agreement to or with any other person except to your
legal counsel, financial or tax advisor(s), your significant other, persons
within Arrow who need to know the terms of this Agreement in order to implement
it, or as required by law or court order. You also acknowledge and agree that
the attorney(s), tax advisor(s), and other authorized

 



--------------------------------------------------------------------------------



 



      individuals, as defined above, must be informed by you of, and agree to be
bound by, the confidentiality provisions of this Agreement. In the event that
you, your attorney(s), your tax advisor(s), or immediate family members are
required by law, court order, or subpoena to make any disclosure concerning
Arrow or this Agreement, you will promptly notify Arrow of the intended
disclosure so as to afford Arrow sufficient opportunity to protect and/or
enforce the confidentiality provisions of this Agreement. If requested by you,
Arrow agrees to provide a reference to a prospective employer in the terms set
forth on Schedule B attached hereto. You should direct any enquiries about your
employment with Arrow from prospective employers to Keith Shull, acting head of
Global Human Resources.

  15.   Release. In consideration for all the foregoing provisions, each of you
and Arrow and its affiliates hereby releases the other and its agents, directors
and employees from and against any and all claims (statutory, contractual or
otherwise) arising out of your employment or the termination thereof or any
discrimination in connection therewith and for any further additional payments
of any kind or nature whatsoever except as expressly set forth herein. Without
limiting the foregoing, you hereby release Arrow from any claim under the Age
Discrimination in Employment Act and any other similar law. Nothing contained
herein will be construed as impacting your right to claim unemployment benefits
following the termination hereof, if any, or preventing you or Arrow from
providing information to or making a claim with any governmental agency to the
extent permitted or required by law. This release will, however, constitute an
absolute bar to the recovery of any damages or additional compensation,
consideration or relief of any kind or nature whatsoever arising out of or in
connection with such claim.     16.   This Agreement is made in the State of New
York and will be governed by the laws of the State of New York. If any portion
hereof will be deemed void or unenforceable by a court of competent
jurisdiction, the same will reform such portion as nearly as possible to
effectuate its intent or sever said portion and give enforcement to the
remainder of the Agreement and Release.     17.   Rescission/Advice of Counsel.
You acknowledge that Arrow advised you to consult with an attorney prior to
signing this release; advised you that you had twenty-one (21) days in which to
consider whether you should sign this release; and advised you that if you
signed this release, you would be given seven (7) days following the date on
which you signed the release to revoke it and that the release would not be
effective until after this seven-day period had lapsed. Therefore,
notwithstanding the above provisions, no payments called for by Arrow herein
shall be made until the expiration of such revocation period.

 



--------------------------------------------------------------------------------



 



     Please indicate your agreement to the foregoing modifications to the 2004
Agreement by signing and dating both copies of this letter on the lines provided
below, and returning one of the fully executed copies to the undersigned.

            Very truly yours,

Arrow Electronics, Inc.
      By:   /s/ Peter S. Brown         Peter S. Brown             

Agreed, acknowledged and accepted:

         
/s/ Susan M. Suver
      August 9, 2006
 
       
Susan M. Suver
      Date

 